Case: 22-1545     Document: 25     Page: 1   Filed: 12/08/2022




          NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           CYRIL DAVID DANIEL ORAM, JR.,
                     Petitioner

                              v.

        MERIT SYSTEMS PROTECTION BOARD,
                      Respondent
                ______________________

                         2022-1545
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3330-22-0003-I-1.
                 ______________________

                 Decided: December 8, 2022
                  ______________________

       CYRIL DAVID DANIEL ORAM, JR., Bellingham, WA, pro
 se.

     ELIZABETH W. FLETCHER, Office of General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by KATHERINE
 MICHELLE SMITH.
                  ______________________

  Before LOURIE, CLEVENGER, and STARK, Circuit Judges.
 PER CURIAM.
Case: 22-1545    Document: 25      Page: 2    Filed: 12/08/2022




 2                                              ORAM   v. MSPB



     Cyril David Daniel Oram, Jr. seeks review of the final
 decision of the Merit Systems Protection Board (“Board”)
 denying his request for corrective action under the Veter-
 ans Employment Opportunities Act of 1998 (“VEOA”).
 Oram v. Dep’t of the Air Force, Docket No. DC-3330-22-
 0003-I-1 (M.S.P.B. Jan. 10, 2022) (Board Decision). For the
 reasons set forth below, we affirm the Board’s final deci-
 sion.
                               I
      The VEOA provides that preference eligibles and other
 veterans “may not be denied the opportunity to compete for
 vacant positions for which the agency making the an-
 nouncement [of a vacancy] will accept applications from in-
 dividuals outside its own workforce under merit promotion
 procedures.” 5 U.S.C. § 3304(f)(1). The term “preference
 eligible” is defined in 5 U.S.C. § 2108(3) to include certain
 veterans, and it is undisputed that Mr. Oram qualifies as
 a preference eligible. The VEOA does not guarantee that a
 preference eligible will win the competition for a vacant po-
 sition. Instead, it guarantees that a preference eligible has
 the right to compete for the vacancy, free from any agency
 action that violates a preference eligible’s rights under
 “any statute or regulation relating to veterans’ preference.”
 5 U.S.C. § 3330a(a)(1)(A). A preference eligible who be-
 lieves an agency has violated the person’s rights under any
 statute or regulation relating to veterans’ preference may
 file a complaint with the Department of Labor; if the De-
 partment of Labor does not resolve the complaint, the ag-
 grieved person may appeal the alleged violation to the
 Board; and if the Board finds a violation, it must order the
 agency to comply with the relevant veterans’ preference
 law provisions and award compensation for any loss of
 wages or benefits suffered by the individual whose veter-
 ans’ preference rights were violated.           See 5 U.S.C.
 §§ 3330a(a)(1)(A), 3330c(a). But in order for an aggrieved
 preference eligible to pursue these rights, the complaint to
 the Secretary of Labor must be timely filed “within 60 days
 after the date of the alleged violation,” unless an untimely
Case: 22-1545     Document: 25     Page: 3   Filed: 12/08/2022




 ORAM   v. MSPB                                            3



 filing can be excused by application of equitable tolling.
 5 U.S.C. § 3330a(a)(2)(A); Kirkendall v. Dep’t of Army, 479
 F.3d 830, 844 (Fed. Cir. 2007).
                              II
      The Department of the Air Force (the “Agency”) con-
 ducted a job competition for a GS-2210-12 IT Specialist po-
 sition at Ramstein Air Force Base in Germany. Board
 Decision at 2. On June 21, 2016, the Agency made a tenta-
 tive offer to Mr. Oram for said position. Id. On September
 12, 2016, Mr. Oram accepted the job offer and accepted an
 entry on duty (“EOD”) date of October 3, 2016. Id. On Sep-
 tember 26, 2016, Mr. Oram informed the Agency that he
 could not meet the EOD date because he had to attend a
 hearing related to a labor dispute with his former em-
 ployer. Id. Two days later, the Agency told Mr. Oram that
 his EOD date would not be extended and that he would be
 placed on absent without leave (“AWOL”) status if he failed
 to report for duty on time. Id. Mr. Oram responded by
 explaining in more detail the pending labor dispute, and in
 turn the Agency acknowledged his response but informed
 him that if he failed to report on time, the Agency would
 rescind the job offer, instead of more severely holding him
 to his acceptance and charging him with AWOL. Id. Mr.
 Oram did not report for duty on time, and on October 5,
 2016, the Agency notified him that the job offer was with-
 drawn due to his failure to comply with the EOD date. Id.
     On September 11, 2021, Mr. Oram filed a complaint
 with the Department of Labor, alleging violation of his
 VEOA rights in October 2016 when the Agency withdrew
 its offer of employment. Board Decision at 4; Compl. at
 SAppx. 29 (Sept. 11, 2021). 1 His complaint sought


    1    “SAppx.” citations herein refer to the appendix
 filed concurrently with Respondent’s brief. Additionally,
 because the Petitioner’s complaint is not paginated, cita-
 tions herein are to the version of the complaint included in
 the aforementioned appendix, which has consistent
Case: 22-1545    Document: 25      Page: 4    Filed: 12/08/2022




 4                                              ORAM   v. MSPB



 corrective action from the Agency. Compl. Form at SAppx.
 28. His complaint stated he applied for and was selected
 for a position advertised to preference eligible veterans and
 current Federal employees. Id. at 29. He averred that the
 Agency only wanted to hire a current Federal employee for
 the position, and when the Agency realized he was instead
 a preference status veteran, “the Agency immediately took
 actions to invalidate my selection and take actions to influ-
 ence withdrawal from competition with pretext.” Id. Ac-
 cording to Mr. Oram, the Agency failed to assist him in
 making travel arrangements that would have permitted
 him to meet his EOD date and failed to provide required
 assistance to bring his dependents to Germany, all being
 acts that allegedly influenced him to “withdraw” from the
 job offer by not meeting his EOD date. Id. Mr. Oram’s
 complaint also alleged that in addition to the alleged un-
 lawful acts by the Agency in connection with the October 5,
 2016, recission notice, he discovered on September 7,
 2021, 2 four days before filing his complaint, that the
 Agency in 2017 “went on to hire an individual without 10-
 point veterans preference status,” allegedly in further vio-
 lation of his VEOA rights. Compl. at SAppx. 31.
     On September 20, 2021, the Department of Labor noti-
 fied Mr. Oram that it had closed his complaint because it
 was not timely filed, and he had not provided any reason to
 excuse his failure to satisfy the sixty-day filing require-
 ment. Letter from Jordan Saunders, Assistant Dir./Inves-
 tigator, Dep’t of Lab. to Mr. Oram (Sept. 20, 2021) at
 SAppx. 35. Mr. Oram timely appealed that September 20,
 2021 decision to the Board. MSPB Form 185-2: Appeal of


 pagination—e.g., Compl. at SAppx. 29 would be to the first
 page of Mr. Oram’s complaint.
     2   Agency File and Motion to Dismiss at 9 (Oct. 24,
 2021), Oram v. Dep’t of the Air Force, Docket No. DC-3330-
 22-0003-I-1 (M.S.P.B. Jan. 10, 2022). This document is ref-
 erenced as “TAB 4 . . . Agency – Agency Representative Ad-
 dition” on SAppx. 18.
Case: 22-1545      Document: 25     Page: 5   Filed: 12/08/2022




 ORAM    v. MSPB                                            5



 Agency Personnel Action of Decision (Non-retirement) at
 SAppx. 24. His appeal was assigned to an Administrative
 Judge in the Washington Regional Office of the Board.
                              III
    On October 24. 2021, the Agency filed a Motion to Dis-
 miss Mr. Oram’s appeal. 3 Agency File and Motion to Dis-
 miss (Oct. 24, 2021). The Agency argued for dismissal on


     3   The Agency’s Motion to Dismiss recites that Mr.
 Oram was hired on May 31, 2017, as an IT Specialist under
 Vacancy       Announcement        FY17-BC033-1935010-RB.
 Agency File and Motion to Dismiss at 3. When told the
 starting grade and salary for the position would be set at
 GS-7, Step 1, Mr. Oram expressed his desire for a higher
 grade and salary. Id. The Agency offered to increase the
 rate of pay to GS-7, Step 10, and in response, Mr. Oram
 asked if the Agency would pay him a “23% or any recruit-
 ment bonus” for the first two to three years of his appoint-
 ment. Id. at 3-4. The Agency rejected his request, and on
 June 12, 2017, Mr. Oram declined the position citing “per-
 sonal reasons and salary considerations.” Id. at 4. Then,
 on August 9, 2017, Mr. Oram filed a request for corrective
 action with the Department of Labor alleging the Agency’s
 grade and pay decision violated mandatory pay and grade
 statutes and regulations. Id. The Department of Labor
 rejected his request for corrective action, and on timely ap-
 peal, an administrative judge in an Initial Decision found
 against Mr. Oram because he failed to prove by a prepon-
 derance of the evidence that the Agency violated his rights
 under a statute or regulation relating to veterans’ prefer-
 ence. Id. (citing Initial Decision, Oram v. Dep’t of the Air
 Force, Docket No. DC-3330-18-0056-I-1 (M.S.P.B. Dec. 22,
 2017)). Mr. Oram appealed the adverse Initial Decision to
 the Board, which issued its Final Order in the case on Sep-
 tember 8, 2022, affirming the Initial Decision. Final Order,
 Oram v. Dep’t of the Air Force, Docket No. DC-3330-18-
 0056-I-1 (M.S.P.B. Sept. 8, 2022).
Case: 22-1545     Document: 25     Page: 6    Filed: 12/08/2022




 6                                               ORAM   v. MSPB



 two grounds: first, that Mr. Oram failed to identify any
 statute or regulation relating to veterans’ preference that
 the Agency allegedly violated; and second, that, even if Mr.
 Oram had made non-frivolous allegations of VEOA viola-
 tions, Mr. Oram’s complaint to the Department of Labor
 was untimely filed, and the untimeliness was not excusa-
 ble, either for equitable tolling under Kirkendall, or by ap-
 plication of the discovery rule. Agency File and Motion to
 Dismiss at 8-13. The Agency understood Mr. Oram to have
 invoked the discovery rule by arguing that the sixty-day
 filing time did not begin to run until he discovered the
 Agency allegedly awarded an IT position to another person
 who lacked Mr. Oram’s standing as a preference eligible.
 Id. at 9-10.
     On January 10, 2022, the Administrative Judge issued
 the Board Decision 4 denying Mr. Oram’s request for correc-
 tive action under VEOA on the ground that he failed timely
 to present his complaint to the Department of Labor.
 Board Decision at 1-7. The Board Decision elided the first
 ground of the Agency’s motion to dismiss and focused on
 the second ground. Id. at 4-7. The Administrative Judge
 held that Mr. Oram received notice on October 5, 2016, that
 his job offer was withdrawn but waited nearly five years
 before filing his VEOA complaint on September 11, 2021.
 Id. at 4-5. Further, Mr. Oram failed to identify factual
 grounds sufficient to justify invocation of equitable tolling.
 Id. at 5-6 (citing Kirkendall, 479 F.3d at 843-44; Irwin v.
 Veterans Admin., 498 U.S. 89, 96 (1990)). The decision ad-
 dressed Mr. Oram’s argument that the sixty-day period
 should only begin to run from when he discovered that the
 Agency had awarded an IT position to a person with alleged
 less veterans’ preference. Board Decision at 6. The


     4   This was technically an Initial Decision. However,
 because Mr. Oram did not appeal the Initial Decision to the
 Board, by force of law the Initial Decision on February 14,
 2022, became the final decision of the Board, subject to
 timely review by this Court. Board Decision at 7-8.
Case: 22-1545     Document: 25      Page: 7    Filed: 12/08/2022




 ORAM   v. MSPB                                               7



 argument was inconsistent with the language of the stat-
 ute, which unambiguously keys the prescribed time to the
 “date of the alleged violation,” and equally unambiguously
 leaves no room for an interpretation that would key the
 prescribed time to the date of discovery of the alleged vio-
 lation. Id. Further, even assuming that the discovery rule
 could apply to VEOA complaints, the decision held that in
 this case the rule would be unavailing because the award
 of an IT job to another person in 2017 did not invoke VEOA
 rights in Mr. Oram, and even if it did, the record did not
 show that the other person was less veterans’ preference
 qualified than Mr. Oram. Id. at 6-7.
                               IV
     Mr. Oram timely petitioned this Court for review. We
 have jurisdiction under 28 U.S.C. § 1295(a)(9). Our au-
 thority to review a final Board decision is limited by law.
 We may not set aside a final Board decision unless we de-
 termine that it is “(1) arbitrary, capricious, an abuse of dis-
 cretion, or otherwise not in accordance with law; (2)
 obtained without procedures required by law, rule, or reg-
 ulation having been followed; or (3) unsupported by sub-
 stantial evidence[.]”      5 U.S.C. § 7703(c); see also
 Bridgestone/Firestone Rsch., Inc. v. Auto. Club de l’Ouest
 de la France, 245 F.3d 1359, 1361 (Fed. Cir. 2001).
                               V
      On appeal, Mr. Oram does not challenge the Board’s
 finding that his VEOA complaint was untimely or its hold-
 ing that absent a timely filing, his request for corrective
 action under VEOA must be denied. He recognizes that to
 prevail, he must convince us that he is entitled to equitable
 tolling or application of the discovery rule.
     With regard to equitable tolling, the Board correctly
 noted that the doctrine requires more than ordinary ne-
 glect to invoke its application. See Irwin, 498 U.S. at 96.
 Mr. Oram has not shown that the Agency somehow prohib-
 ited him from filing his complaint within sixty days from
 the date his acceptance was rescinded, or that he met the
Case: 22-1545     Document: 25     Page: 8    Filed: 12/08/2022




 8                                               ORAM   v. MSPB



 filing date with a defective complaint, or any other reason
 to apply equitable tolling.
     With regard to the discovery rule, the Board correctly
 focused on the language of the statute, which expressly
 keys the sixty-day time rule to the date of the alleged vio-
 lation, not the date upon which the alleged violation was
 discovered by a complainant. In Rotkiske v. Klemm, the
 Supreme Court explained that the discovery rule comes in
 two iterations. __ U.S. __, 140 S. Ct. 355, 360 (2019).
      First, as a matter of statutory interpretation, a court
 looks to the relevant statute to determine whether, for the
 specified filing time, Congress has triggered the start of the
 filing time from the date of an alleged violation of law, or
 from the date of discovery of the alleged violation. Id. If
 Congress has unambiguously identified the trigger date as
 the date of the alleged violation of law, there is no room for
 the discovery rule to operate. Id. at 360-61. The VEOA
 unambiguously triggers the running of the sixty-day filing
 time from the date of the alleged violation.               See
 5 U.S.C. § 3330a(a)(2)(A) (“A complaint under this subsec-
 tion must be filed within 60 days after the date of the al-
 leged violation.” (emphasis added)). Mr. Oram gains no
 benefit from this iteration of the discovery rule.
     Second, when a complainant has been fraudulently in-
 duced to miss a required time deadline, a separate and dis-
 tinct equitable, fraud-specific discovery rule may excuse
 failure to meet a required time deadline. Rotkiske, __ U.S.
 at __, 140 S. Ct. at 361. This iteration of the discovery rule
 traces from Bailey v. Glover, 88 U.S. 342 (1875), and has
 been recognized by the Supreme Court in a long line of
 cases, cited in Rotkiske. Rotkiske, __ U.S. at __, 140 S. Ct.
 at 361. Because Mr. Oram did not argue at the Board, or
 in his brief here, for relief under the fraud-specific discov-
 ery rule, the issue is not before us, and he cannot rely on
 this doctrine to excuse his otherwise untimely filing. And
 even if the issue were before us, Mr. Oram cites to no evi-
 dence in the record that would support a claim that the
Case: 22-1545     Document: 25     Page: 9    Filed: 12/08/2022




 ORAM   v. MSPB                                             9



 Agency fraudulently induced Mr. Oram to miss his filing
 deadline at the Department of Labor.
     Mr. Oram’s other grounds for relief lack merit. First,
 he notes that he has filed a complaint against the Agency
 under the Uniformed Services Employment and Reemploy-
 ment Rights Act of 1994 (“USERRA”), a law that protects
 military service members and veterans from employment
 discrimination on the basis of their service. Pet’r’s Opening
 Br. Continuation at 13-24. He avers that his USERRA
 complaint is related to his VEOA complaint, and therefore,
 he should have no duty to pursue his VEOA complaint
 through exhaustion of the Department of Labor process.
 Id. at 27. Mr. Oram cites no legal authority for negating
 the specific terms of the VEOA statute, and we know of
 none.
     Second, Mr. Oram argues that the Board committed re-
 versible error when it denied his discovery requests for fur-
 ther information about the veterans’ preference status of
 the candidate who was awarded the IT position in 2017 to
 bolster his claim to benefit from the discovery rule. Id. at
 29-33. We review the Board’s discovery rulings for abuse
 of discretion and will not “second-guess the trial tribunal
 on procedures except where the abuse of discretion is clear
 and harmful or where exceptional circumstances are pre-
 sent.” Spezzaferro v. Fed. Aviation Admin., 807 F.2d 169,
 173 (Fed. Cir. 1986). We discern no abuse of discretion in
 the Board’s denial of Mr. Oram’s discovery request.
     Third, Mr. Oram broadly challenges the facts found by
 the Board: “the Board accepted biased evidence authored
 completely by the Agency,” and the “Board used one sided
 evidence.” Pet’r’s Opening Br. Continuation at 25. His
 challenge lacks specificity and does not address the facts
 relevant to the appeal, namely the facts that demonstrate
 untimely filing at the Department of Labor, all of which are
 supported by substantial evidence in the record.
     Finally, Mr. Oram alleges at numerous places in his
 brief that the Administrative Judge assigned to his case is
Case: 22-1545    Document: 25     Page: 10    Filed: 12/08/2022




 10                                             ORAM   v. MSPB



 biased against him and that his case should be assigned to
 another judge in the event we remand the case for further
 proceedings. Id. at 37. The Board’s docket for this case
 shows no motion by Mr. Oram to disqualify the Adminis-
 trative Judge under 5 C.F.R. § 1201.42(b). Thus, the issue
 is not preserved for judicial review. See Generette v. Merit
 Sys. Prot. Bd., 681 F. App’x 929, 933 (Fed. Cir. 2017). Even
 were the issue before us, Mr. Oram claims bias in rulings
 adverse to him, and such alleged bias is insufficient to war-
 rant disqualification. See Shu v. Merit Sys. Prot. Bd., 845
 F. App’x 934, 937 (Fed. Cir. 2021) (finding prior rulings ad-
 verse to petitioner were insufficient to demonstrate judicial
 bias). And since we affirm, the issue is moot.
                        CONCLUSION
     After careful review of Mr. Oram’s brief on appeal, the
 record of the proceedings before the Board, and all of Mr.
 Oram’s arguments, we are unable to discern any material
 error of fact or law, or abuse of discretion in the Board’s
 decision. We therefore affirm the Board’s denial of Mr.
 Oram’s request for corrective action under VEOA.
                        AFFIRMED
                            COSTS
 No costs.